ACCEPTED
                                                                              12-14-00288-CV
                                                                  TWELFTH COURT OF APPEALS
                                                                               TYLER, TEXAS
                                                                          4/8/2015 2:27:06 PM
                                                                                 CATHY LUSK
                                                                                       CLERK

              No. 12-14-00288-CV
                                                              FILED IN
        In the Twelfth Court of Appeals                12th COURT OF APPEALS
                                                            TYLER, TEXAS
                Tyler, Texas                            4/8/2015 2:27:06 PM
                                                            CATHY S. LUSK
                                                                Clerk

               J. MARK SWINNEA
                                            Appellant

                           v.

     ERI CONSULTING ENGINEERS, INC.
          AND LARRY SNODGRASS
                            Appellees


     Appealed from the 114th Judicial District Court
                 Smith County, Texas


UNOPPOSED THIRD MOTION TO EXTEND TIME
       TO FILE APPELLANT’S BRIEF




                                Greg Smith
                                Texas Bar No. 18600600
                                RAMEY & FLOCK, P.C.
                                100 E. Ferguson, Suite 500
                                Tyler, Texas 75702
                                Telephone: 903-597-3301
                                Facsimile: 903-597-2413
                                gsmith@rameyflock.com




       ATTORNEY FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

        Appellant, J. Mark Swinnea, asks the Court to extend the time for filing his

appellant’s brief by 32 days to and including Monday, May 11, 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     Appellant’s brief is currently due to be filed April 9, 2015.

(ii)    Appellant requests that the deadline for filing his brief be extended by 32

        days to and including Monday, May 11, 2015.

(iii)   This is Appellant’s third request to extend the briefing deadline.


                                         2.
                            Facts Explaining the Need to
                            Extend the Briefing Deadline

        Counsel is unable to complete the appellant’s brief and secure the necessary

client review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:

(i)     No. 13-0986, Southwestern Energy Production Company vs. Toby Berry-Helfand and

        Gery Muncey, In the Supreme Court of Texas (reply brief on merits); and




                                            2
(ii)   No. 12-14-00323-CV, David Tubb and Superior Shooting System, Inc. v. Aspect

       International, Inc. and James Sterling, In the Twelfth Court of Appeals, Tyler,

       Texas (appellant’s brief).

                                             3.

       This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellant’s brief sufficiently aids the Court’s decisional process.


                                         4.
                         Conference with Opposing Counsel

       Deborah Race, appellate counsel for Appellees, states that the relief

requested in this motion is unopposed.


                                             5.
                                    Conclusion and Prayer

       Appellant, J. Mark Swinnea, prays that the Court would extend the time for

filing his appellant’s brief by 32 days to and including Monday, May 11, 2015.

                                                  Respectfully submitted,

                                                     /s/ Greg Smith
                                                  Greg Smith
                                                  State Bar No. 18600600
                                                  RAMEY & FLOCK, P.C.
                                                  100 East Ferguson, Suite 500
                                                  Tyler, TX 75702
                                                  Telephone: (903) 597-3301
                                                  Facsimile: (903) 597-2413
                                                  gsmith@rameyflock.com
                                                  COUNSEL FOR APPELLANT,
                                                  J. MARK SWINNEA
                                              3
                               Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 8th day of April, 2015, on the following:

      Via email drace@icklaw.com
      Deborah Race
      Ireland, Carroll & Kelley, P.C.
      6101 S. Broadway, Suite 500
      Tyler, TX 75703

      Via email mahatchell@lockelord.com
      Mike A. Hatchell
      Locke Lord, LLP
      100 Congress Avenue, Suite 300
      Austin, TX 78701

      Via email randerson@gillenanderson.com
      Roger W. Anderson
      Gillen & Anderson
      613 Shelley Park Plaza
      Tyler, TX 75701



                                                 /s/ Greg Smith
                                               Greg Smith




                                          4